At a Court of Vice Admiralty held at Newport on Tuesday the 3a May 1744 in order to take the Preparatory Examinations Before the Hon11 Leo: Lockman Esqr Judge
*260•Capn James Allen Comm' of the Sloop Revenge A Private man of War being interrogated on Oath made Answer to the Questions proposa to him as followeth
Q. 1. When and where did you take the Vessel now brought into this Port by you?
Ansr On or About the 13th day of April last Past being about four Leagues to the Windward of the Havannah on the Island of Cuba I saw two Sail and gave Chace to them they did not run but as I suppose spoke together I soon came up with them they standing Stern for Stern with me And upon my Approach to them and shewing my English Colors they both fired upon me and at the Second or third Shot by them fired singly my Gunner was killed and each of them immediately poured in their Broadsides upon me I was during the whole Action under English Colours The Vessel I have now brought in under Dutch Colours and the other Vessels under French Colours Whereupon I engaged them and took the Vessel now brought in and the other escaped.
Q_ 2. Are the Papers by you now produced and delivered into this Court all the papers you found on Board sa Sloop at the Time of Capture without any fraud Subduction Diminution or Addition
Ansr Yes
Q 3. Were any Papers to your Knowledge thrown in to the Sea out of the Sloop by You taken at or before the Time of Capture
Ansr As I was Coming up with her I saw them throw Papers out of the Cabbin window at two Sev1 times one Packet came Alongside Our Sloop, about two feet under water but very Plain to be seen James Allen
To the truth of wGh Mr. Benjn Trip Qr Mr also declared on Oath
Benjamin Trip
Mr Robert Gibbs Master of sa Privateer Revenge on Oath Declared to the truth of all the Aforeda Answers, Except that he saw Papers thrown over board out of the Vessel so taken but Once Robert Gibbs
Mr Wm Higgins Lieu* of sa Privateer on Oath declared to the truth of the Above Ansrs except the last William Higgins
Mr D. Servat Sworn as Interpreter.
Daniel Pichot late Master of the Sloop Called the fortune on Oath Ansa to the Ques‘s
Qn Have you any knowledge of the Vessel brought into this Port by Cap* Allen and what
Ansr I have known her these two years last Past at Curracoa
Qn Who was then the Owner and Master of her
Anr A french man and he Comanded her
*261Qn Who has Own’d her since and did own her at the time of Capture
Ansr The same Person whose name is Cotrel Lafosse A liver at Curracoa
Q11 When and where was you Appointed Masr where Bound and what did yr Cargo Consist off
Ansr About the 9th day Decr N. S. at Curraco, And About the 13th of sa Month Saild for the Havana on the Isa Cuba laden with flower Butter Rum Cheese Hams and wine
Qn To whom Deliver’d
Anr The Cargo was Dela to the Company at the Havana
Qn What time did you sail from the Havana what did yr Cargo Consist of and to Whom did it belong
Anr the 23a of April N S laden wHl Hides and money and belong’d to the sa Cotrel Lafosse and Joshua Henriguez of Curraco.
Qn How much money and Hides had you on board
Ansr About'6 or 700 Hides and I cant tell How much money All which were returns for the Cargo ship’d from Curracoa to the Havana
Qn Who put on board the sa Moneys and Hides
Ansr The Company at the Havana as I believe
Qn How long was it after you saild from the Havana that Cap* Allen took you
Ansr About 20 Hours.
Qn How did you behave Upon the Approach of Cap* Allen
Ansr When first I discovered him I tho* him to be an Eng11 Privateer and Upon my coming up with him my people fired at him
Qn Did you see the English Colors when they fired at him
Ansr Yes.
Qn Who Gave Orders to fire at the Privateer
Ansr the french Merchant and french Pilot that were on ba
Qn What was the Occasion of their firing at the Privateer
Ansr to fight him.
Qn Did you throw any Papers Over board or did you know of any being throw’d Over board by any other at the time of the Capture
Ansr No
Qn Had you any Papers as Clearances of Your Vessell when you saild from the Havana
Ansr No
Qn Is the Paper now Produced in Court mark’d A all the Papers you have to Prove the Property of sa Vessel
Ansr Yes
Qn Did you ever sign Bills of Lading or Rec* for the Contents of the Cargo either at Curraco or the Havana
Ansr No
Daniel Pichot
*262Mr Tho5 Bell. Pilot of the Sloop taken on Oath gave Answer to the following Quest”5
Qn Have you any knowledge of the Vessel brought in here by Cap4 Allen declare w4 you know
Ansr About the 15th of April last Past N. S. I was Ship’d at the Havana by Mr Cotrel bound to Curraco, and Saild from the Havana the 23a of ApriI N S. and was taken by Cap4 Allen the next day
Qn How did you behave on first Discovering C. Allen
Ansr We Prepared to fight them and fired four Guns at the English Privateer we being under Dutch Colours and the Privateer under English, and had all our Powder Chests and every thing prepared to Engage
Qn Who gave Orders to fire at the Engh Privateer
Ansr The Owner
Qn Who wras the Owner and where did he live ■
Anr One Cotrel who Had a House in the Havanna where he lived and from whence the money now on board was brought By me the same person that Shipd me
Q’1 Did you hear the Cap” of yr Vessel and the Cap4 of the Other Vessel in consort with you, agree to take the two English Privateers then in sight if they could
Ansr Yes.
Qn Did you fire at the English Privateer first
Ansr Yes four Guns
Qn Have you any knowledge to whom the Hides on board belong.
Ansr Mr Rustico, Agent for the Company at the Havana Own’d the Greatest Part of them and were to be carried to Curraco to Purchase Provisions, Cordage and Naval Stores, in order to bring to the Havana The Other Part belonging to the Spaniard brought into this Port
Tho Bell
John Garey a Span" on Oath in Court gave Ansrs to the following Quest”5
Qn What knowledge have you of this Vessell bro4 in here by C. Allen declare w4 you know
Ansr I have known her these 6' months at Curraco She belong’d to Mr Cotrel a liver at Curacoa
Qn When and where was You shipt on board her
Anr at the Havanah. In the month of April and was taken the next day after we Saild
Qn How did you behave when you first discova the Engh Privateer
Anr We Prepared to fight and fired four or six Guns, at the Sa Privateer, before they fired at us, they being under English Colours and we under Dutch
Qn Who gave Orders to fire at the Privateer
Ansr The Owner
*263Qn Do you know to whom the Cargo belong’d to that was on board when taken
Ansr To Mr Rustico A Spaniard Agent to the Company at the Havana
his
John X Garey mark
Joseph Roderigo A Span4 on Oath in Court gave Answer to the Following Questions
Qn 1. What Knowledge have you of this Vessel bro* in here by Cap* Allen declare w* you know.
Ansr I have known her A Month at the Havana and she belong4 to Mr Cotrel an Inhabitant of the Havanah
Qn when and where was you Shipt on board her
Ansr at the Havanah in the Month of April and was taken the day after We come out
Qn How did you behave when you first Discov4 the Eng. Privateer
Anr We Prepared to fight and fired at them under Dutch Colours, and they under English, four or five Guns.
Qn Who gave Orders to fire at the Engs Privr
Ansr The Owner Mr Cotrel
Qn Do you know to whom the Cargo belong’d that was on board when taken
Anr No. his
Joseph X Roderigo mark
[Admiralty Papers, II, 69]
On the 23 of April last N. S. We were lying at the Mouth of the Havannah wth our Anchor on Deck On board the Sloop Fortune the s4 Mendez with two other Jews was brought on Board by a Sarjeant and four Soldiers, the Jews had with them one Chest and a Bed tied up in a Matt. We soon got under Sail but were stopt by the Fort for our Captain to go on Shoar and take his Clearance The Cap* went accordingly and came on board again Whereupon we put off to Sea. That Night we stood off [ ? ] and got some Leagues to the Windward of the Havanna and the next morning about four or five ó Clock saw two Sail bearing down upon Us One of them was Cap* Allen who took us and brought Us into this Port. Before we was taken I saw the s4 Mendez and Aaron Touron receive of the People on Board three Bags of Silver, one bag of five hundred and odd Peices of Eight belonged to Mr Cotterel and the other two belonged to two Passengers that were put on Shoar after the Capture one of ’em was a french man and the other a Span*264iard. And I also saw Eight Rings and a Gold Buckle four pair of Gold Buttons and two Silver watches, a Gold Lac’d Hat and a silver headed Cain delivered to the s4 Mendez. The Occasion of delivering the s4 Money was the s4 Mendez saying he thought one of the Privateers was Cap* Hall of Jamaica who belonged to s4 Mendez’s Father and if it were he promised to secure the s4 Moneys etc. for the Gentlemen and that they should be well used.
Do you know of any Moneys the s4 Mendez or the two other Jews brought on Board.
A. They told me they had a few Bitts which was the Remainder of the Three Bitts a day that were allowed them and they said they wishd they had had an Opportunity of laying it out in Rum and other Necessaries
On What sort of Rings were those you mention
A. One is a Stripd sort of a Mourning Ring one with a Stone in it like unto a Hart with two little Green Nubs of each side the Rest were all plain Ring
Q. How came you to the Havanna
I was Marchant and part Owner of a Vessel [ ? ] of Boston and taken in the Bay of Hondoras and was sent a Prisoner to Campeche at a place called Merida and was there cleard by the Governor of the Place and Came from thence in a French vessel with French Colours in the King of Spains Service
Q_. In what capacity was you on board the Vessel you was taken in
I was a Pilot on board at Sixteen peices of Eight per Month bound to Curaco
Q In whose Imploy was you on board said Sloop either English or Spanish
I was Shipd by Cotterel and was In his Imploy, and they fought under Dutch Colours
Q. Against whatt collors did they fight what vessel and who commander
Ansr M1' Cotterel under Dutch Coulors fought Ag* Cap* Allen under English Colours
Q Had you any thing for coming in the Vessel from Merida to the Havanna
I had not anything untill I arived at the Havanna and then had Six bitts a Day in the Kings Yard for lightoring that Vessel
Q What sort of a Neck Buckle was that which you have before mentioned
A A Flourish’d wrought Buckle and has three Nobb at it for the Stock and three Tongues
Qn Were any of you Orderd down in the Hold and who before the Engagm* w*h C. Allen
*265Ansr I saw Mr Touro Mr Delyon and the Dutch Boy there and was there myself
Tho. Bell
Q. Do you know or did you understand whether these three Jews were Prisoners among the Spaniards, or not
A. The Serjeant who brought them on board told one they were Prisoners, and I heard all of them say they were Prisoners and had been some time confined in the More Castle.
Questions put by the advocate for Mendez the Claimant
Q. How did you Know the five Hundred peices of Eight you mention belong’d to Cotterel
A. Because I brought it out of his House at the Havanna and see it put on board into his Chest and saw it taken out of the Chest where the other Moneys of the Cargo was
Q. How did you know the Quantity was five Hundred and odd peices of Eight
Because I had the Handling of it and the lifting of it and saw it Counted
Q . By whom did you see it Counted
A I saw it Counted by Cap1 Allens Quarter Master but I did not see it counted before I saw it Counted by the Quarter Master which was after the Caption
How did you know the other two Baggs you mention belonged to the two Passengers you mentioned before
They opened their Chests and took it out and gave it them And I saw both of them have the Bags in their Chest before they came out of the Havana or that these Gentlemen came on board
Q Do you expect or hope for any Reward for giving an Evidence in this Case
A. No.
Q Do you know what was in that Chest brought on board by Mr Mendez and the other two Gentlemen with him
A I saw nothing in it untill the next day after it came on board and then I saw a few Shirts in it and, saw two of the Three Baggs of Silver mentioned before put into it and the Bag of five Hundred peices was put into a Frenchmans Chest which Chest and Bag last mentiond they Claim’d
Q Did Mr Mendez and the other Gentlemen bring on board more then One Chest when they first entered on board the Sloop you was taken in
A. But One Chest
Q. How many Persons was there with them when they entered on board Your Sloop and were they White Men or Negros
*266Only the Soldiers and Sergeant mentioned before with Two Watermen which watermen I dont know whether they were Indians or Spaniards
Q. In What Part of the Vessel did you see the Monies mentioned before delivered
A. Two Baggs I saw delivered before the Main Mast in the Hold the other of five Hundred peices was brought out of the Caben and handed into the Hold all in the Day Time
Q Was any other Persons present when those Baggs were delivered besides your self that are now here
A I dont know
[Admiralty Papers, II, 74]
Colony of Rhode Island At A Court of Vice Admiralty held at Newport in the Sa Colony on fryday the 11th May 1744 at 9 A Clock A. M By Request of the Parties